         Case 1:20-cv-04914-AKH Document 7 Filed 06/26/20 Page 1 of 2



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
                  - - - - -- - - - -- - - - - - X

  BANCROFT OWNERS INC.,
                                                             ORDER TO SHOW CAUSE FOR
                                   Petitioner,               A TEMPORARY RESTRAINING
             v.                                              ORDER AND PRELIMINARY
                                                             INJUNCTIVE RELIEF
 NEW YORK HOTEL AND MOTEL TRADES
 COUNCIL, AFL-CIO,                                           20 Civ. 4914 (AKH)

                                    Respondent.

 -------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

        THIS MATIER having been opened to the Court by Petitioner, Bancroft Owners Inc.

("Petitioner"), through its attorneys Milman Labuda Law Group PLLC, and the Court having

considered the Petition filed herein, together with the affidavit submitted in support of

Petitioner's application for preliminary injunctive relief and exhibits annexed thereto, and

Petitioner's Memorandum of Law In Support, and being satisfied of the sufficiency of the

application; and good cause appearing therefore,

       IT IS ON THIS 26th DAY OF JUNE, 2020 ORDERED that:

       The above-named Respondent, New York Hotel and Motel Trades Council, AFL-CIO

("Respondent"), show cause before the Honorable Alvin K. Hellerstein virtually by telephone,

via the dial-in number (888) 363-4749 and access code 7518680, at 11 :00 AM on the 30th day of

June, 2020, or as soon thereafter as counsel may be heard, why an order should not be entered

staying the arbitrations between the parties scheduled for June 29, 2020 and July 1, 2020 until

the matter has been decided by this Court and for such other relief as the Court deems just and

equitable.
         Case 1:20-cv-04914-AKH Document 7 Filed 06/26/20 Page 2 of 2



         ORDERED that Respondent shall respond to Petitioner's Motion by June 29, 2020, at

4:00 p.m.

         ORDERED that, pending the determination of this Motion for preliminary injunctive

relief, Respondent, their officers, agents, employees, and all others acting in concert or

participation with them, are temporarily restrained and enjoined from directly or indirectly

proceeding with the arbitrations between the parties scheduled for June 29, 2020 and July 1,

2020.

         ORDERED that no bond is now required.

         ORDERED, that service of a copy ohhis Order to Show Cause and the papers upon

which it is based, and service of the Petition, on Respondent and on the Respondent's counsel,

Joseph Farelli, Esq., via e-mail on or before the 26th day of June, 2020, at 4:00 p.m., and via

regular mail on or before the 26 th day of June, 2020, at 5:00 p.m., along with proof thereof, shall

be deemed sufficient service.

                SO ORDERED.

Dated:          June 26, 2020
                New York, New York
                                                       ti          k-~~
                                                              ALVIN K. HELLERS1EIN
                                                              United States District Judge




                                                  2
